Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


In the Matter of the Marriage of Guadalupe            Appeal from the County Court at Law of
Deases Campa and Francisco Campa                      Walker County, Texas (Tr. Ct. No.
                                                      D1817075).        Memorandum Opinion
No. 06-21-00007-CV                                    delivered by Chief Justice Morriss, Justice
                                                      Burgess and Justice Stevens participating.


       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant pay all costs incurred by reason of this appeal.



                                                       RENDERED JULY 15, 2021
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk